EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Jordon, registration no. 50325 on 2/24/2022.
The application has been amended as follows: 

In Claims
Cancel claim 10

1.	(Currently Amended) A method to automatically generate a software microservice operable in a computing environment, the method comprising:
	receiving a configuration specification defining the software microservice, the configuration specification comprising a functional requirement and a non-functional requirement;
validating the configuration specification;
	selecting at least one pattern template from a first group of templates based on the non-functional requirement of the validated configuration specification;
	selecting at least one pattern template from a second group of templates based on the functional requirement of the validated configuration specification;

	outputting a second set of source code for a second software project corresponding to a second aspect of the software microservice using the at least one pattern template selected from the second group of templates, 
	wherein the second software project is configured to implement at least one data transformation rule for transforming data received by the software microservice; and
	generating the software microservice based on the first set of source code and the second set of source code.

2.	(Currently Amended) The method of claim 1 

3.	(Currently Amended) The method of claim 1, 

4.	(Currently Amended) The method of claim 2, 




5.	(Currently Amended) The method of claim 1, 

6.	(Currently Amended) The method of claim 1, 

8.	(Currently Amended) The method of claim 1, 

9.	(Currently Amended) The method of claim 8, 

11.	(Currently Amended) The method of claim 1, 

12.	(Currently Amended) The method of claim 12, 


	a microservice interface specification review pipeline operable to receive a microservice interface specification defining the software microservice; and 
	a microservice delivery pipeline operable to:
		validate a configuration specification of the software microservice;	
		select at least one pattern template for the software microservice from a first group of templates based on a non-functional requirement defined the validated configuration specification of the software microservice;
		select at least one pattern template for the software microservice from a second group of templates based on a functional requirement defined by the validated configuration specification;
		output a first set of source code for a first software project corresponding to a first aspect of the software microservice using the at least one pattern template selected from the first group of templates; 
		output a second set of source code for a second software project corresponding to a second aspect of the software microservice using the at least one pattern template selected from the second group of templates, 
	wherein the second software project is configured to implement at least one data transformation rule for transforming data received by the software microservice; and
		generate the software microservice based on the first set of source code and the second set of source code. 

claim 13, 

15.	(Currently Amended) The system of claim 13 

16.	(Currently Amended) The system of claim 13 

17.	(Currently Amended) The system of claim 13 

18.	(Currently Amended) The system of claim 13, 

19.	(Currently Amended) The system of claim 13, 

claim 13, 

21.	(Currently Amended) The system of claim 13, 

22.	(Currently Amended) The system of claim 13, 

23.	(ORIGINAL)  THE SYSTEM OF CLAIM 22 WHEREIN THE COMPUTING SYSTEM INTERFACE IS AN APPLICATION PROGRAMING INTERFACE (API).

Allowable Subject Matter
Claims 1-6, 8-9 and 11-23 (renumbered 1-21) are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANIL KHATRI/Primary Examiner, Art Unit 2191